        Case 4:19-cv-00172-RH-CAS Document 21 Filed 06/24/19 Page 1 of 3

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA

                                CASE NO 4:19-CV-00172-RH-CAS

 AMANDA DAVIS,
 individually and on behalf of all others
 similarly situated,                               CLASS ACTION

 Plaintiff,                                        JURY TRIAL DEMANDED

 v.

 HOTWORX COLLEGE AVE, LLC D/B/A
 HOTWORX TALLAHASSEE,

 Defendant,

 _____________________/


                                  NOTICE OF SETTLEMENT

        Plaintiff, Amanda Davis, by and through undersigned counsel, herby gives notice that the

parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing a

notice of dismissal within ten (10) days.
      Case 4:19-cv-00172-RH-CAS Document 21 Filed 06/24/19 Page 2 of 3



      Date: June 24, 2019

      Respectfully Submitted,


SHAMIS & GENTILE, P.A.                EDELSBERG LAW, PA
                                      Scott Edelsberg, Esq.
/s/ Andrew J. Shamis                  Florida Bar No. 0100537
Andrew J. Shamis, Esq.                scott@edelsberglaw.com
Florida Bar No. 101754                19495 Biscayne Blvd #607
14 NE 1st Ave.                        Aventura, FL 33180
Suite 1205                            Telephone: 305-975-3320
Miami, Florida 33132
ashamis@shamisgentile.com             Counsel for Plaintiff and the Class
Telephone: 305.479.2299

Counsel for Plaintiff and the Class
       Case 4:19-cv-00172-RH-CAS Document 21 Filed 06/24/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I hereby certify that on June 24, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 1205
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@shamisgentile.com

                                      By:     /S/Andrew J. Shamis____
                                              ANDREW J. SHAMIS, ESQ
                                              Florida Bar # 101754

                                             Attorneys for Plaintiff Amanda Davis and all others
                                             similarly situated.
